Citation Nr: 1129216	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  07-32 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from July 1962 to August 1989.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of December 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

The issue of service connection for bladder cancer has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See October 2009 claim.  The Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

REMAND

A review of the record suggests that there is outstanding evidence:  an April 2006 VA treatment record indicates that audiometric evaluation was performed but the record does not reveal the specific puretone thresholds.  The audiometric results should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, in October 2009, the Veteran submitted a September 2009 audiogram, which is pertinent to the matter on appeal.  Applicable VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction (AOJ) for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2010).  The Veteran has not waived this right.  Consequently, as the claim is being remanded, the AOJ must review this evidence and, if the claims remain denied, include such evidence in a supplemental statement of the case. 

Finally, if possible, the private audiograms dating in November 2007 and September 2009 should be interpreted.  See Savage v. Shinseki, 24 Vet. App. 124 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers (VA and private) who treated him for the hearing loss since May 2006.  Obtain all relevant VA treatment records, including the April 2006 audiogram.  If the April 2006 audiogram in not available, notify the Veteran of that fact.   

2.  Request that an appropriate medical professional interpret the November 2007 and September 2009 private audiograms and provide the puretone thresholds at each Hertz.  If the medical professional determines an audiogram is uninterpretable, the medical professional should provide an explanation for this determination.  

3.  Thereafter, readjudicate the issue with consideration of the additional evidence received since the most recent supplemental statement of the case (SSOC).  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


